United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1241
                      ___________________________

                            Billy Mack Nichols, Jr.,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

    Sonya A. Pepper-Davis, Dr., Tucker Max Security Unit Infirmanry; Ava
Green-McDowell, Infirmary Manager/Health Services Administrator, Tucker Max
 Security Unit; Marvin Hughey, Director of Nursing, Tucker Maximm Security
                   Unit Infirmary; Belinda Jackson, Nurse,

                   lllllllllllllllllllll Defendants - Appellees.
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: June 12, 2015
                             Filed: June 22, 2015
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Billy Nichols, Jr. appeals after the district court1 dismissed his
42 U.S.C. § 1983 complaint without prejudice for failure to exhaust his administrative
remedies, and denied his various motions. In this court, he has moved for appointed
counsel, to strike appellees’ brief, and for a preliminary injunction.

       Upon careful de novo review, see King v. Iowa Dep’t of Corr., 598 F.3d 1051,
1052 (8th Cir. 2010), we conclude that the district court properly dismissed Nichols’s
complaint without prejudice because it was undisputed that he had not exhausted his
administrative remedies at the time he filed suit, see 42 U.S.C. § 1997e(a); Booth v.
Churner, 532 U.S. 731, 738 (2001); Porter v. Sturm, 781 F.3d 448, 452 (8th Cir.
2015); Johnson v. Jones, 340 F.3d 624, 627-28 (8th Cir. 2003). We further conclude
that the district court properly denied Nichols’s motion to amend his complaint, see
Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719-20 (8th Cir. 2014), and properly
denied his motions for injunctive relief upon dismissing the complaint.2 We note that
a new case has been opened on Nichols’s behalf in the district court, and that he may
continue to litigate these issues, including whether a preliminary injunction should
be entered, in that action. Accordingly, we affirm. See 8th Cir. R. 47B. In addition,
Nichols’s motions on appeal are denied.
                         ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the reports and recommendations of the Honorable
Beth Deere, United States Magistrate Judge for the Eastern District of Arkansas.
      2
      The denial of Nichols’s motion for a temporary restraining order is not
reviewable on appeal. See Hamm v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994).

                                          -2-